139 N.J. Super. 365 (1976)
354 A.2d 99
POYDAN, INC., A NEW JERSEY CORPORATION, SPRINGFIELD STEAK HOUSE, A NEW JERSEY CORPORATION, AND FRANK BALDAN, PLAINTIFFS-RESPONDENTS,
v.
AGIA KIRIAKI, INC., A NEW JERSEY CORPORATION, AAA IMPORTERS LIMITED, A NEW JERSEY CORPORATION, NICHOLAS PROTOPAPAS, CONSTANTINE ZAVOLAS, NIKITAS PROTOPAPAS, JOHN ZAVOLAS AND JOHN PROTOPAPAS, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued February 17, 1976.
Decided March 1, 1976.
Before Judges ALLCORN, KOLE and ARD.
Mr. Sanford Silverman argued the cause for appellant Agia Kiriaki, Inc. (Messrs. Surgent & Surgent, attorneys).
Mr. Robert A. Rusignola argued the cause for appellants Protopapas (Messrs. Rusignola & Pugliese, attorneys).
Mr. Louis M. Minotti argued the cause for respondents (Mr. Minotti and Mr. Donald W. Rinaldo, attorneys).
PER CURIAM.
The judgment of the Chancery Division, 130 N.J. Super. 141 is affirmed substantially for the reasons set forth in the opinion of Judge Fulop.
Affirmed.